
	

115 S2618 IS: Asserting Basic Common-sense Coordination in School Discipline Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2618
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend subpart 1 of part A of title lV of the Elementary and Secondary Education Act of 1965 in
			 order to ensure that grant activities do not discourage the reporting of
			 violent offenses or interfere with Federal, State, or local law
			 enforcement agencies. 
	
	
		1.Short title
 This Act may be cited as the Asserting Basic Common-sense Coordination in School Discipline Act or the ABCs in School Discipline Act.
		2.Ensuring effective communication and cooperation between schools and law enforcement agencies
 (a)Restriction regarding disciplinary plansSection 4104 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114) is amended by adding at the end the following:
				
 (d)Restriction regarding disciplinary plansNothing in this section shall be construed to authorize a State educational agency or local educational agency to use any funds made available under this subpart to develop or implement a discipline policy that discourages schools from reporting any disciplinary action to law enforcement agencies, or discourages law enforcement agencies from arresting an individual, for—
 (1)any misdemeanor crime of domestic violence; (2)harassing, stalking, or threatening an intimate partner, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury;
 (3)any crime that is punishable by imprisonment for a term exceeding 1 year;
 (4)any crime related to being a fugitive from justice; (5)unlawful possession of a firearm; or
 (6)exhibiting verbal or physical threatening behavior towards others, including— (A)acts of violence resulting in expulsion from school;
 (B)threats involving firearms or other weapons; or (C)other actions resulting in a reasonable fear of bodily injury..
 (b)Rule of constructionSection 4108 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118) is amended— (1)in the matter preceding paragraph (1), by striking Subject to and inserting the following:
					
 (a)In generalSubject to; and (2)by adding at the end the following:
					
 (b)Rule of constructionNothing in this section shall be construed to— (1)prevent Federal, State, or local law enforcement agencies from detaining or arresting an individual who could otherwise be detained or arrested for an alleged violent offense; or
 (2)otherwise interfere with a Federal, State, or local law enforcement agency's discretion to investigate legitimate threats to school safety..
				
